DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/719,730.  Claims 1-17 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2022 and 10/18/2022 have been considered by the examiner.
	Regarding the IDS submitted 10/18/2022, Foreign Patent Reference citation no. 2 has had the listed date of “0219-06-17” corrected to - -2019-06-17- -.  

Drawings
The drawings are objected to because Figs. 1, 3A, 3B and 4 contain poor line quality and blurry/illegible text that is not in accordance with 37 CFR 1.84(l).  Additionally, there appears to be extraneous text/numbers stamped diagonally through “S400” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the current" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a current- -.

Claim 2 recites the limitation "the process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -the method- - for claim consistency (see Claim 1, line 1).

Claim 3 recites the limitation "the output of a position sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output of a position sensor- -.

Claim 4 recites the limitation "the output" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output- -.

Claim 4 recites the limitation "the position sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a position sensor- -.

Claim 4 recites the limitation "the output of a current sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output of a current sensor- -.

Claim 4 recites the limitation "the strength" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a strength- -.

Claim 6 recites the limitation "the adjacent shift ranges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -adjacent shift ranges- -.

Claim 7 recites the limitation "the process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -the method- - for claim consistency (see Claim 1, line 1).

Claim 10, line 10 states, “a target position” which is unclear.  Specifically, it is unclear what element(s) the “target position” is associated with, i.e. a target position of what?, and/or whether the “target position” of line 10 is the same “target position” recited in Claim 10, line 4.  

Claim 10, line 12 states, “the set target position” which is unclear.  Specifically, as two target positions have been previously recited in Claim 10, lines 4 and 10, it is unclear which “target position” line 12 is referring to.

Claim 11 recites the limitation "the current position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a current position- -.

Claim 11, line 4 states, “the target position” which is unclear.  Specifically, as two target positions have been previously recited in Claim 10, lines 4 and 10, it is unclear which “target position” Claim 11, line 4 is referring to.

Claim 12 recites the limitation "the output" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output- -.

Claim 13 recites the limitation "the output of the position sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output of the position sensor- -.

Claim 13 recites the limitation "the output of the current sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output of the current sensor- -.

Claim 13 recites the limitation "the strength" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -the intensity- - for claim consistency (see Claim 10, line 6).

Claim 14 recites the limitation "the motor operation mode selected" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the control modes selected- - (see, for example, Claim 11, lines 9-10).

Claim 14 recites the limitation "the reverse direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a reverse direction- -.

Claim 14 recites the limitation "the re-attempt times" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed in a manner similar to - -a number of re-attempt times- -.

Claim 17 recites the limitation "the current motor position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -a current motor position- -.

Claim 17, line 4 states, “the target position” which is unclear.  Specifically, as two target positions have been previously recited in Claim 10, lines 4 and 10, it is unclear which “target position” Claim 17, line 4 is referring to.

Claim 17 recites the limitation "the output of the position sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation should be changed to - -an output of the position sensor- -.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of diagnosing and repairing motor sticking in a Shift-By-Wire (SBW) system in which a shift range change of an automatic transmission is implemented by a motor including (e) when the motor is diagnosed as being stuck, allowing the motor to switch to a free-rotation mode in which the motor is freely rotatable by temporarily blocking a current being applied to the motor at the time of diagnosis; and (f) selecting either a first repair strategy or a second repair strategy depending on whether or not the position of the motor changes after switching to the free-rotation mode to repair the motor sticking, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a device for diagnosing and repairing motor sticking in a Shift-By-Wire (SBW) system in which a shift range change of an automatic transmission is implemented by a motor wherein the SBW controller is configured to diagnose whether or not the motor sticking has occurred from the signals of the position sensor and the current sensor, and when the motor sticking is diagnosed, to apply different repair strategies depending on a position of the motor being stuck to repair the motor sticking, in combination with the other elements required by independent claim 10.
CHOI (US 10,598,279s), being the closest prior art, discloses a SBW control system that utilizes a target position, current position and reverse motor driving to correct a situation wherein a target position and current position are not identical (see Fig. 4 and Claim 1). However, the reference fails to disclose the above mentioned limitations that deal with selecting/applying different repair strategies depending on the motor position. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHOI (US 10,598,279) discloses a SBW control system (see ABSTRACT).
WITTMAAK, JR. et al. (US 2014/0188332 A1) discloses an actuator control system (see paragraph [0031]).
SAKAMOTO et al. (US 2008/0234105 A1) discloses a transmission control system (see paragraph [0093]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655